Citation Nr: 0714507	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-03 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1986 and November 1990 to May 1991, to include active service 
in the Southwest Asia theater of operations from January 1991 
to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran does not have PTSD, related to a claimed in-
service stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A.          §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA by a letter 
mailed in September 2002, prior to its initial adjudication 
of the claim.  Although the veteran was not specifically 
informed that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that he was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Although 
the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for the claimed 
disability, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claim is no more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining his service personnel 
records and VA treatment records.  Service medical records 
were previously obtained in a prior adjudication of an 
unrelated claim.  The originating agency also afforded the 
veteran a VA examination and obtained a medical opinion on 
the etiology of the claimed psychiatric disorder.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate his claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

VA treatment records from the Erie VA Medical Center (MC) 
dated from March 2000 to November 2002 show that the veteran 
was followed for PTSD by a social worker and nurse 
practitioner.  

In a November 2002 VA examination report, Dr. T.E. noted that 
the veteran reported that he was a supply clerk and truck 
driver, whose job was to drive a truck and take supplies and 
soldiers "to the front."  When asked what he experienced in 
Saudi Arabia that was traumatic, he indicated that 
occasionally he would see dead bodies lying around the road 
and that at night he could hear the B52s bombing in the 
distance.  Dr. T.E. noted that despite being provided 
repeated opportunities to add information, the veteran 
offered nothing further.  Dr. T.E. then observed that the 
veteran's current reports contrasted with previous reports 
the veteran made that he "saw people killed" and/or "saw 
bombs detonated," although Dr. T.E. acknowledged that the 
current reports might be some different variations of what he 
had already reported.  Dr. T.E. reported that it was notable 
that the veteran was born and raised in Vietnam and was there 
while the Vietnam War was going on.  Dr. T.E. indicated that 
it was significant that the veteran reported that in 1975, 
during a bombing raid, one of his friends was killed.  The 
veteran also reported that he was exposed to war up close, to 
which the examiner added that this exposure would have been 
more of a trauma for him than anything that happened in Saudi 
Arabia.  Dr. T.E. observed that there might be a discrepancy 
as to when the veteran reported his friend was killed as they 
were running from bombers in 1975, and when the Vietnam war 
actually ended.  

Dr. T.E. then provided a discussion of the veteran's 
symptoms.  Dr. T.E. reported that a review of the veteran's 
psychiatric records indicated that his complaint was mainly 
difficulty sleeping (to avoid nightmares) along with 
depression that might or might not be related to the former.  
Dr. T.E. observed that the veteran had never had any formal 
history of psychiatric treatment.  Dr. T.E. further observed 
that the veteran had been seen by a number of practitioners 
in the Erie clinic, but there was no mention in any of his 
records as to the specificity of the stressors or symptoms 
reported, such that the use of the term PTSD had not been 
well explained.  On Axis I, Dr. T.E. provided a diagnosis of 
major depressive disorder, noted as perhaps related to the 
veteran's early experiences in Vietnam and to his family 
background and conditions.  Dr. T.E. commented that there 
failed to be sufficient evidence to justify a diagnosis of 
PTSD, either with regard to the stressor information provided 
or with respect to the symptom pattern reported and 
psychiatric history taken as a whole.  

In a September 2003 private medical report, Dr. M.S. reported 
that he conducted an initial interview of the veteran in July 
2003, and follow-up psychological testing occurred in 
September 2003.  Dr. M.S. acknowledged Dr. T.E.'s November 
2002 report and diagnosis of major depressive disorder.  Dr. 
M.S. noted that the veteran observed burned-out vehicles with 
Iraqi bodies still at the wheel, and he experienced sensory 
impact from constant bombing carried out by B-52s.  Dr. M.S. 
maintained that these experiences seemed to remind the 
veteran of bombing raids he experienced while growing up in 
Vietnam, and he noted that the veteran experienced a number 
of traumatic events while growing up during the Vietnam War.  
Dr. M.S. further indicated that the veteran reported that he 
was subjected to verbal abuse.  Dr. M.S. noted that the 
veteran reported quite intense episodes of anxiety and 
depression relating to his "wartime experiences."  Dr. M.S. 
concluded that the "[d]iagnosis does appear consistent with 
that of Post-Traumatic Stress Disorder (PTSD)."    

In a follow-up VA examination report dated in November 2003, 
Dr. T.E. re-confirmed that there was insufficient evidence to 
justify a diagnosis of PTSD with regard to the veteran's 
experiences in the Persian Gulf.  Dr. T.E. maintained that 
the veteran had been inconsistent with his reports concerning 
stressor events, and aside from pointing out occasional 
nightmares, he did not complain of any symptoms specifically 
related to PTSD.  As for the fact that practitioners at the 
Erie VAMC noted that the veteran had PTSD, Dr. T.E. 
maintained that none of the progress notes spelled out 
stressor information or symptom patterns that were consistent 
with PTSD as defined by DSM-IV.  Dr. T.E. further reported 
that he did not regard Dr. M.S.'s September 2003 report as a 
valid doctoral level psychiatric evaluation for reasons he 
stated in this report. 

The above evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran has PTSD.  The Board must therefore weigh the 
credibility and probative value of these opinions, and in so 
doing, the Board may favor one medical opinion over the 
other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  

Dr. T.E. contends that the veteran does not meet the 
diagnostic criteria for PTSD as described in the DSM-IV.  Dr. 
M.S., on the other hand, provided a diagnosis of PTSD, 
however, this diagnosis was not rendered in conformance with 
the DSM-IV.  After reporting that the veteran had stressors 
from his experiences living in Vietnam during the Vietnam War 
and from his experiences in the Persian Gulf War, Dr. M.S. 
does not then link the diagnosis of PTSD to a claimed in-
service stressor.  Consequently, the veteran does not have a 
PTSD diagnosis conforming to the DSM-IV, which is a 
requirement for the establishment of service connection of 
PTSD.
Accordingly, the Board finds that service connection for PTSD 
is not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


